                                          Case 3:20-cr-00452-EMC Document 35 Filed 12/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                          Case No. 3:20-cr-00452-EMC-1 (EJD)
                                                         Plaintiff,
                                   9                                                          ORDER STAYING ORDER OF
                                                   v.                                         RELEASE
                                  10
                                         FRANCISCO RICARDO MIRANDA,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            The magistrate judge’s order of release (Dkt. No. 32) is stayed pending further order of the

                                  14   Court.

                                  15            IT IS SO ORDERED.

                                  16   Dated: December 28, 2020

                                  17                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 3:20-cr-00452-EMC-1
                                       ORDER STAYING ORDER OF RELEASE
                                                                                          1
